DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 2, 2022 has been entered. Claims 1 and 24-25 have been amended. Claims 1-29 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed December 2, 2022 have been fully considered but they are not persuasive.
Regarding the rejection under 35 U.S.C. § 101, Applicant cites limitations from claim 1 and submits that “[t]he claimed invention thus embodies a specific and limited sequence of ordered steps that achieve an improved technological result in the field of the invention” and that “claim 1 is not directed to an abstract idea, but rather to a specific sequence of process steps producing a concrete and tangible result in the real-time production of precision-quantitated taste scores.” (Pages 13-14 of Applicant’s response) The Examiner respectfully disagrees. As explained in the rejection, aside from the generally-applied, high-level use of generic processing elements and other generic components (like a computer device, processor, memory, user interfaces, user devices, software, storage medium, program instructions, and a network), the underlying method of the claims is directed to the “quantification of human food tastes” (Spec: ¶ 2). The field of the invention is not a technological field. As explained in the rejection, these details of the underlying method could be performed by a human (e.g., mentally and/or with pen and paper) and they further incorporate aspects of organizing human activity and mathematical concepts. An improvement in the quantification of human food tastes, especially as claimed, would be an improvement solely within the scope of the abstract ideas, which is not an improvement to a technology.
	The rejections under 35 U.S.C. § 103 are withdrawn in response to Applicant’s claim amendments.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter. The claimed invention is directed to the “quantification of human food tastes” (Spec: ¶ 2) without significantly more.
Step
Analysis
1: Statutory Category?
Yes – Process (claims 1-23, 26-29), Apparatus (claim 24), Article of Manufacture (claim 25)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite a method of quantitating human food tastes, comprising:
(a) calibrating and training an initiation cohort of human food tasters tasting one or more taste calibration food items at a taste calibration station, the calibration food items having known taste scores as a standardizing ruler against which taste scores from individuals of the initiation cohort of human food tasters are trained, to provide a qualified initiation cohort of human food tasters trained to the taste scale of the standardizing ruler of the calibration food items at the taste calibration station;
(b) scoring food tastes of one or more offered food items of one or more food sources by the qualified initiation cohort against the taste scale of the standardizing ruler of the calibration food items at the taste calibration station, 
said scoring comprising receiving taste scores from said qualified initiation cohort of human food tasters tasting one or more offered food items of one or more food sources against the taste scale of the standardizing ruler of the calibration food items at the taste calibration station;
(c) determining a normative distributized score for said one or more offered food items of said one or more food sources based on the taste scores received in step (b) from said qualified initiation cohort of human food tasters, wherein the normative distributized score is a single value numerical score or numerical value range determined from a distribution of said taste scores received in step (b);
(d) providing to users the normative distributized score determined in step (c) for said one or more offered food items of said one or more food sources; 
(e) receiving offered food item scores sent by users for said one or more offered food items of said one or more food sources that have been tasted by said users;
(f) determining from said offered food item scores sent by users for said one or more offered food items, an updated normative distributized offered food item score, when said offered food item scores sent by said users satisfy one or more predetermined qualification conditions for inclusion, wherein the updated normative distributized offered food item score is a single value numerical score or a numerical value range determined from a distribution of the taste scores received in step (b) and the offered food item scores that satisfy one or more predetermined qualification conditions for inclusion; and
(g) providing to the users the updated normative distributized offered food item score for said one or more offered food items of said one or more food sources, as a real time update of the normative distributized score determined in step (c) and provided to the users in step (d); and details thereof. 
These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). 
The gathering of data, evaluation of the data, and resulting judgment(s) may be performed in the human mind and/or with the use of pen and paper. The evaluated process is related to quantifying human food tastes, which is an example of evaluating commercial interactions, marketing, and personal behavior (i.e., organizing human activity). Calculating scores (recited in all claims), such as numerical scores (e.g., recited in claims 3 and 4), and defining an allowable quantitative deviation of each score (e.g., recited in claim 8) exemplify mathematical concepts.
Most of the dependent claims further recite details of the aforementioned abstract ideas. (Dependent claim 14 presents additional details regarding additional elements, which will be addressed below.)
The other claim sets similarly recite details of the aforementioned abstract ideas.
2A – Prong 2: Integrated into a Practical Application?
No – The process claims include a computing device comprising a processor and memory, user interfaces, and user devices. Dependent process claim 14 further includes software provided as a service in a cloud environment. Apparatus claim 24 includes a CPU, a computer readable memory, a computer readable storage medium, a computing device, program instructions, user interfaces, and user devices, and a network. Article of manufacture claim 25 includes a computer readable storage medium, program instructions, a computing device, user interfaces, user devices, and a network. The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment. The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s). Simply implementing the abstract idea(s) on a general-purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general-purpose processing elements and other generic components (Spec: ¶¶ 11-12, 31, 35, 42, 44).  
The claims also generally receive, store, and/or output (e.g., provide to user interfaces) data, which are examples of insignificant extra-solution activity.
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s). Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…


Allowable Subject Matter
Claims 1-29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art references of record that most closely address the claim limitations are Goel et al. (US 2015/0276700) in view of Silvestre et al. (US 2012/0226698) in view of Williams, A.A. (“Scoring Methods Used in the Sensory Analysis of Foods and Beverages at Long Ashton Research Station.” J. Fd Technol. (1982) 17, 163-175. © 1982 Blackwell Scientific Publications. Retrieved from {URL: https://ifst.onlinelibrary.wiley.com/doi/epdf/10.1111/j.1365-2621.1982.tb00173.x}) in view of Sodhi et al. (US 2021/0150543) in view of Civille et al. "Guidelines to Training a Texture Profile Panel." Journal of Texture Studies 4 (1973) 204-223. As seen in the last pending art rejections of claims 1 and 3-4 (as presented in the final rejection dated September 2, 2022), the aforementioned references cumulatively address the various claim concepts. Regarding the limitation “wherein the updated normative distributized offered food item score is a single value numerical score or a numerical value range determined from a distribution of the taste scores received in step (b) and the offered food item scores that satisfy one or more predetermined qualification conditions for inclusion,” Silvestre explains that experts, connoisseurs, and other users “who have sampled and described the food or drink” may provide feedback to generate an optimized profile (Silvestre: ¶ 31), which is an example of a predetermined qualified condition to provide included feedback, and the base profile is continuously updated and refined (using actual testing and user feedback of a food or drink product) to continue to maintain optimized profiles, including ones that can be customized as an optimized profile “for each of a segment of a demographic, i.e., based on age, gender, or the like.” (Silvestre: ¶ 37) However, Silvestre does not explicitly disclose all of the details of “wherein the updated normative distributized offered food item score is a single value numerical score or a numerical value range determined from a distribution of the taste scores received in step (b) and the offered food item scores that satisfy one or more predetermined qualification conditions for inclusion.” Distributized scores are generally old and well-known in the art (e.g., in the form of a single value related to a distribution or as a multi-dimensional vector). For example, Goel discloses that a magnitude for each fundamental taste in a food may be identified as a vector of values, each individual value normalized in its own respective range, and/or as an overall score (summed or averaged) of each fundamental taste corresponding to each given food. Representing values as a vector and/or within acceptable ranges for each value and/or and as average of each fundamental taste is an example of a distributized score (Goel: figs. 1A-1C, 2; ¶¶ 8-12, 23, 29-32). Nevertheless, the Examiner submits that one of ordinary skill in the art (before Applicant’s effective filing date) would not have found it obvious to combine all of the claimed concepts at the recited level of detail and specific integration in the claims in light of the teachings of the aforementioned prior art references; therefore, claims 1-29 are deemed to be allowable over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733. The examiner can normally be reached M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683